Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiran Patel (Reg. No. 73,122) on 5/20/2022.

The application has been amended as follows: 

Claim 14 (Canceled).
Claim 22 (Canceled) .


Allowable Subject Matter
Claims 1-3, 6-15, 18-19, and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Chen (US 2010/0109203) and Verschuuren (US 2011/0094403). 
Chen does not disclose a support layer that varies in thickness to conform to the non-planar contour of the contoured stamp surface, as claimed in amended claims 1, 3, and 15. Chen teaches casting a flat layer of polymer as layer 21, Fig. 1, [0032]. As such, this layer does not vary in thickness.
Verschuuren teaches stamp layers 201 and 205 to be formed of planar PDMS layers [0071]. As such, these layers do not vary in thickness. 
Therefore, the prior art of record does not teach or reasonably suggest the claimed a support layer that varies in thickness to conform to the non-planar contour of the contoured stamp surface, as claimed in amended claims 1, 3, and 15.
Claims 2, 6-14, and 18-23 are allowed at least due to their dependence on claims 1, 3 or 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744